DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-20. Claims 1, 5, and 8 were amended in the response filed 7/12/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2022 was filed before the mailing date of the non-final office action on 4/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 7/21/2022 was filed after the mailing date of the non-final office action on 4/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recite the limitation "the elastic section" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted as stating “an elastic section”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 206727133, see Applicant supplied machine translation) in view of Qin (US 2018/0062126).
Regarding claim 1, Gao discloses a battery module including an output pole base 10 (output electrode base) and end plate 11 (see middle of page 1 of translation). One of the end plate and the output pole base is provided with a limiting slot 111, and the other is provided with a limiting part (first limiting element). The output pole base 10 is inserted into an installation slot 111 of the end plate 11 (see Figs 3-4); therefore the output electrode base is inserted and fitted to the end plate, and is a freestanding unitary structure having a width of the output electrode base smaller than a width of the end plate.
A limiting portion 12 (first limiting element) is disposed on and along a length of the output pole base 10 (Fig 3), and the limiting portion 12 is inserted into an installation slot 111 having walls 111b (limiting plate) of the end plate 11 (see Figs 1-3). Because the walls 111b include a wall that covers the front of the limiting portion 12 (thereby preventing movement in a direction) (see Fig 3), Gao teaches the limiting plate disposed on the end plate, the first limiting element is fitted to the limiting plate to limit relative movement of the output electrode base and the end plate along a first direction.
However, Gao does not explicitly disclose a stop hole is provided in one of the output electrode base and the end plate, and a second limiting element is disposed on the other of the output electrode base and the end plate; the second limiting element is accommodated in the stop hole; and the second limiting element is fitted to the stop hole to limit relative movement of the output electrode base and the end plate along a second direction.
Qin discloses a multi-function battery box for supplying power ([0003]). The battery box comprises a connecting base 280 electrically connected to a circuit board 200 and battery 220 ([0073], Fig 3). A plug-in block 290 is fitted in and connected with the connecting base 280 ([0074]). The plug-in block 290 comprises limiting blocks 292 (second limiting element) made on and protruding from the outer surface of the plug-in block, wherein the limiting block 292 is a sloping block which raises gradually from the front to the back ([0080]). When the plug-in block 290 is inserted into the plug-in connecting hole 282, the limiting blocks 292 are located in limiting holes 283 (stop hole) of the connecting base and the one end of the sloping block presses against the inner wall of the limiting holes, fixing the plug-in block 290 and the connecting base 280 together ([0080]). The plug-in block 290 and the connecting base 280 configured in such a way are not easily separated in the axial direction once connected, improving the steadiness of the connection between the plug-in block 290 and the connecting base 280 ([0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limiting blocks (second limiting element) of the plug-in block of Qin with the output pole base 10 of Gao (because both elements are inserted into another) and the limiting holes (stop hole) of the connecting base of Qin with the installation slot in the end plate of Gao (because both elements receive an element) for the purpose of connecting the fixing part and the accommodating part to not prevent easy separation in the axial direction once connected, improving the steadiness of the connection therebetween.
With regards to the limitation of an extension direction of the first direction is opposite to an extension direction of the second direction, because the installation slot 111 of the end plate of Gao prevents movement of the output pole base 10 in the away cell stacking direction (a first direction), and the limiting blocks prevent the plug-in block/fixing part from being removed in the axial direction (therefore a second direction, which is opposite to the first direction) (Qin at [0081]), the combination renders obvious the limitation because the end plate prevents the movement of the fixing part in a forward direction, and the limiting blocks/limiting holes prevent the movement in the reverse direction.
Regarding claim 2, modified Gao discloses all of the claim limitations as set forth above. Gao teaches the end plate 11 having a body (see Figs 1-2), and the output pole base 10 comprises a base plate because the bottom of the output pole base 10 has a base (see Figs 3-4). Because Qin teaches limiting holes 283 (stop hole) provided in the connecting base with the limiting block 292 formed on a base plate of the plug-in block ([0080], Fig 9), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the limiting holes (stop hole) on the top of the end plate in the (bottom of) installation slot 111 and the limiting blocks (second limiting element) on the bottom of the output pole base (on the base plate) in order to achieve the benefit of interlocking the pieces as taught by Qin.
Regarding claim 3, modified Gao discloses all of the claim limitations as set forth above. As taught by Qin in Figure 9, the limiting blocks 292 have a sloping shape which raise gradually from the front to the back ([0080]), therefore the end of the limiting block that raises up is separated by a gap from the plug-in block 280. Therefore, Qin teaches a through groove provided in a base plate, a gap between the second limiting element (limiting block) and the inner wall of the through groove outside the first end, wherein the first end is connected to an inner wall of the through groove.
Regarding claim 4, modified Gao discloses all of the claim limitations as set forth above. As taught by Qin in Figure 9, the through groove comprises an opening disposed away from the first end of the second limiting element.
Regarding claims 5-7, modified Gao discloses all of the claim limitations as set forth above. Because Qin teaches the configuration of the plug-in block and connecting base “facilitates the assembly and disassembly of the plug-in block 290 and the connecting base 280, providing high flexibility in use” ([0080]), Qin teaches that the limiting block 292 are designed to also be removable. Therefore, Qin suggests the second limiting element comprising an elastic section (away from the plug-in block) in order for the limiting block to be removed. Therefore, Gao in view of Qin renders obvious the through groove provided in the base plate, the first end of the elastic section is connected to the inner wall of the through groove, and a second end of the elastic section protrudes from the base plate.
Regarding claims 8-11, modified Gao discloses all of the claim limitations as set forth above. Because Qin teaches the configuration of the plug-in block and connecting base “facilitates the assembly and disassembly of the plug-in block 290 and the connecting base 280, providing high flexibility in use” ([0080]), Qin teaches that the limiting block 292 are designed to also be removable. Therefore, Qin suggests the second limiting element comprising a fixed section (closer to the plug-in block) and an elastic section (away from the plug-in block). Therefore, Gao in view of Qin renders obvious the first end of the fix section connected to the inner wall of the through groove, a first end of the elastic section is connected to a second end of the fixed section, and the second end of the elastic section protrudes from the base plate. Further, as seen in Figure 9 of Qin, the limiting blocks 292 are drawn to include a region connected to the plug-in block, further rendering obvious the limitations regarding the fixed section connected to the inner wall of the through groove, and connected to the elastic section.
Regarding claim 12, modified Gao discloses all of the claim limitations as set forth above. However, modified Gao does not explicitly disclose a thickness of the elastic section is less than a thickness of the fixed section.
However, Qin teaches that the limiting blocks 292 are designed to be removed, and therefore removable, thereby providing a high flexibility in use (see [0081]). Because the thickness of the projecting (elastic) portion relates to the degree of flexibility and thus ease of removability (with thicker portions being stiffer and more resistant to being deformed/removed, and thinner portions being less stiff and more easily deformed/removed), the precise thickness of the elastic section would have been considered a result effective variable.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the thickness of the projecting part of the limiting block (the elastic section) (including to a thickness less than a thickness of a fixed section) in order to obtain the desired ease or removability and flexibility of use of the connection of the block and connecting base.
Regarding claim 13, modified Gao discloses all of the claim limitations as set forth above. Qin teaches the elastic section and the fixed section meets at an angle 90°≤Θ≤180° (see Fig 9, wherein the limiting blocks 292 project between the vertical and horizontal extension).
Regarding claim 14, modified Gao discloses all of the claim limitations as set forth above. While Qin teaches the elastic section and the fixed section meets at an angle 90°≤Θ≤180° (see Fig 9, wherein the limiting blocks 292 project between the vertical and horizontal extension), modified Gao does not explicitly disclose an angle 135°≤Θ≤170°. However, Qin teaches that the limiting blocks 292 are designed to be removed, and therefore removable, thereby providing a high flexibility in use (see [0081]). Because the angle of the projecting (elastic) portion relates to the degree of flexibility and thus ease of removability (with angles closer to 180 being easier to remove), the precise angle of the elastic section would have been considered a result effective variable.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the angle of the projecting part of the limiting block (the elastic section) (including to an angle between 135°-170° relative the fixed section) in order to obtain the desired ease or removability and flexibility of use of the connection of the block and connecting base.
Regarding claim 20, modified Gao discloses all of the claim limitations as set forth above. While Gao does not explicitly disclose the battery module in an electric apparatus, the purpose of the battery module of Gao is to provide energy storage for electrical power. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the battery module in an electric apparatus in order to provide power to said electric apparatus.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 206727133, see Applicant supplied machine translation) in view of Qin (US 2018/0062126), as applied to claims 5, 8, or 12-14, and further in view of in view of Geshi et al. (US 2016/0181579).
Regarding claims 15-19, modified Gao discloses all of the claim limitations as set forth above. Qin teaches at least two limiting blocks 292 (second limiting elements) (see Fig 9). However, modified Gao does not explicitly disclose wherein second ends of elastic sections of the at least two second limiting elements are mutually staggered along the second direction; and hole walls, fitted to the second limiting elements, of at least two stop holes are not coplanar.
Geshi discloses a battery module including a plurality of cells held in a case and a collector plate disposed on one side or the other side of the plurality of cells (abstract). The collector plate includes connection terminals connected to a collector plate main body so that the plurality of connection terminals are disposed to face an electrode provided in each of the battery cells (abstract). In at least one of the electrodes, the plurality of the connection terminals facing the at least one electrode include a first connection terminal welded to the electrode and a second connection terminal not welded to the electrode (abstract). In an example, two connection terminals 16,17 are arranged to face an electrode of each battery cell wherein one connection terminal 16 is connected to the electrode and the other 17 is not connected, and therefore are offset and their ends 22,23 are not coplanar ([0033], [0036], Figs 4-5). Geshi teaches this arrangement makes it possible to suppress reducing in a yield rate of a product ([0006]). Geshi further teaches that it is possible to prevent a diameter of an opening 19 where two connection terminals 16,17 are formed from becoming excessively large ([0037]); that is, Geshi suggests that such a configuration improves connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dual offset nature of the connection terminal of Geshi with the limiting blocks and limiting holes of Gao modified by Qin for the purpose of increasing a yield rate of a product, and further securing the parts together. Therefore, the combination has the limiting blocks offset from each other (staggered) as well as having the limiting holes be non-coplanar

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725